DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka et al US 2010/0198485.
Regarding claim 1, Ohtsuka et al disclose an engine control device comprising: a target torque calculation unit that calculates target torque of an engine for which torque-based engine control is performed using estimated torque; and an estimated torque calculation unit that calculates the estimated torque by performing primary delay processing on the target torque using a primary delay coefficient equivalent to a time constant calculated for each control cycle based on a change in an actual intake air amount with respect to a target intake air amount of air sucked into the engine. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 2, Ohtsuka et al disclose wherein the estimated torque calculation unit includes: a target intake air amount calculation unit that calculates a target intake air amount based on the target torque input from the target torque calculation unit and a speed of the engine, and a primary delay coefficient calculation unit that calculates the primary delay coefficient equivalent to the time constant calculated based on the target intake air amount and the actual intake air amount, and a primary delay processing unit that calculates the estimated torque by performing primary delay processing on the target torque based on the target torque and the primary delay coefficient. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 3, Ohtsuka et al disclose wherein the primary delay processing unit calculates the estimated torque by performing the primary delay processing on the target torque using the primary delay coefficient calculated in a transient state in which the target torque changes by a set value or more within a set time. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 4, Ohtsuka et al disclose wherein the primary delay coefficient calculation unit calculates the primary delay coefficient in a transient state in which the actual intake air amount changes by a set value or more within a set time. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 5, Ohtsuka et al disclose wherein the primary delay processing unit calculates the target torque as the estimated torque in a steady state in which the target intake air amount and the actual intake air amount coincide with each other. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 6, Ohtsuka et al disclose further comprising an ignition timing correction unit that corrects an ignition timing for igniting fuel injected into a cylinder of the engine so that the estimated torque becomes the target torque. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 7, Ohtsuka et al disclose further comprising a fuel cut control unit that performs fuel cut for a cylinder of the engine so that the estimated torque becomes the target torque. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 8, Ohtsuka et al disclose further comprising a fuel injection amount control unit that corrects a fuel injection amount of a fuel injection valve that sends fuel to a cylinder of the engine so that the estimated torque becomes the target torque. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 9, Ohtsuka et al disclose wherein the estimated torque calculation unit further includes a divergence prevention processing unit that switches the primary delay coefficient calculated by the primary delay coefficient calculation unit to a different value to prevent divergence of the primary delay coefficient when the divergence occurs in the calculation of the primary delay coefficient performed by the primary delay coefficient calculation unit. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 10, Ohtsuka et al disclose wherein the estimated torque calculation unit further includes: a primary delay coefficient limiting processing unit that limits the primary delay coefficient input from the divergence prevention processing unit and outputs the primary delay coefficient to the primary delay processing unit, and a second primary delay processing unit that performs the primary delay processing of the target intake air amount and calculates an estimated intake air amount of the engine based on the target intake air amount and the primary delay coefficient limited by the primary delay coefficient limiting processing unit, and the primary delay coefficient calculation unit calculates the primary delay coefficient using a previous value of the estimated intake air amount instead of a previous value of the actual intake air amount. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 11, Ohtsuka et al disclose wherein the estimated torque calculation unit further includes a constant delay processing unit that performs filter processing with a delay coefficient as a constant to reduce vibration of the actual intake air amount, and the primary delay coefficient calculation unit calculates the primary delay coefficient based on the target intake air amount, the actual intake air amount on which the filter processing is performed, and the estimated intake air amount input from the second primary delay processing unit. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 12, Ohtsuka et al disclose wherein the estimated torque calculation unit further includes: a constant delay processing unit that performs filter processing with a delay coefficient as a constant to reduce vibration of the actual intake air amount, and an offset processing unit that performs offset processing on the actual intake air amount on which the filter processing is performed by the constant delay processing unit using an offset value obtained in a steady state in which the target intake air amount and the actual intake air amount coincide with each other, and the primary delay coefficient calculation unit calculates the primary delay coefficient based on the target intake air amount, the actual intake air amount on which the offset processing is performed, and an estimated intake air amount of the engine. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 13, Ohtsuka et al disclose wherein the estimated torque calculation unit further includes: a second primary delay coefficient limiting processing unit that limits the primary delay coefficient by switching a lower limit value of the primary delay coefficient whose divergence is prevented by the divergence prevention processing unit to a different value, and a second primary delay processing unit that calculates the estimated intake air amount of the engine by performing the primary delay processing of the target intake air amount, and outputs the estimated intake air amount to the primary delay coefficient calculation unit based on the target intake air amount and the primary delay coefficient limited by the second primary delay coefficient limiting processing unit. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 14, Ohtsuka et al disclose wherein the estimated torque calculation unit includes: a past primary delay coefficient storage unit that stores a primary delay coefficient used in the past, a past primary delay coefficient usage determination unit that determines one of the two primary delay coefficients, which is used, the one primary delay coefficient being output from the primary delay coefficient calculation unit and the other primary delay coefficient being stored in the past primary delay coefficient storage unit and used in a specific driving scene in the past, and outputs a determination result, and a primary delay coefficient switching unit that switches a primary delay coefficient to any one of the primary delay coefficient read from the past primary delay coefficient storage unit and the primary delay coefficient calculated by the primary delay calculation unit and outputs the primary delay coefficient, based on the determination result when a behavior of the engine is limited in a transient state in which the actual intake air amount changes by a set value or more within a set time when the actual intake air amount changes, and the primary delay processing unit performs primary delay processing based on the target torque and the primary delay coefficient selected by the primary delay coefficient switching unit, and calculates the estimated torque of the engine in the transient state. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Regarding claim 15, Ohtsuka et al disclose an engine control method comprising: calculating target torque of an engine for which torque-based engine control is performed using estimated torque; calculating a time constant for each control cycle based on a change in an actual intake air amount with respect to a target intake air amount of air sucked into the engine; calculating a primary delay coefficient equivalent to the time constant; and calculating the estimated torque by performing primary delay processing on the target torque using the primary delay coefficient. See FIG. 1, 4-6, and 8 and paragraphs [0002]-[0003] and [0007]-[0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747